On Petition to Rehear.
PER CURIAM.
The evidence was thoroughly examined before this case was decided. It is supposed, however, that we failed to observe that there was (as is asserted in the petition for a rehearing) a “substantial dispute (1) as to whether or not the owners of the tug boats were shown to have been independent contractors, and. (2) as to whether or not the defendant company exercised control of the un*307docking of the vessel.” These matters were fully considered; and we thought, as we still think, that the fact that the Friesland was being moved from the dock by an independent contractor, without any exercise of control by the defendant, “was so conclusively shown that nothing remained for the jury.” Schofield v. Chicago, M. & St. Paul Railway Co., 114 U. S. 618, 5 Sup. Ct. 1125, 29 L. Ed. 224; Northern Pacific Railroad Co. v. Freeman, 174 U. S. 384, 19 Sup. Ct. 763, 43 L. Ed. 1014.
h The evidence to which the petition refers does not admit of the construction which it is claimed the jury should have been permitted to put upon it. The testimony of Stephen A. Shell, when fully and fairly read, is plainly to the effect that the captains of the tugs were the servants of the contractor, and that they were exclusively in control at the time of the accident. The “terms” of the contract—“its duration, its consideration, and scope”—were not material. It was conclusively shown that the firm which was doing the work was acting under an agreement with the defendant, which left to the latter no power of control; and this is all it was necessary to show.
The suggestion that the defendant actually exercised control over the undocking of the vessel is again made; but our opinion upon that subject remains unchanged. An agent of the defendant did inform a representative of the contractor that the vessel was ready to be moved, and he did, as stated" in the opinion heretofore filed, transmit an order of such representative to the tug in the river; but there was no evidence whatever that he in any way interfered with or directed the operation.
The prayer of the petition for a rehearing is denied.